Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 1 of 140




                      EXHIBIT N
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 2 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 3 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 4 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 5 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 6 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 7 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 8 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 9 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 10 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 11 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 12 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 13 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 14 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 15 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 16 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 17 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 18 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 19 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 20 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 21 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 22 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 23 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 24 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 25 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 26 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 27 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 28 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 29 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 30 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 31 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 32 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 33 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 34 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 35 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 36 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 37 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 38 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 39 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 40 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 41 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 42 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 43 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 44 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 45 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 46 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 47 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 48 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 49 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 50 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 51 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 52 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 53 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 54 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 55 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 56 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 57 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 58 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 59 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 60 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 61 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 62 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 63 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 64 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 65 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 66 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 67 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 68 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 69 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 70 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 71 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 72 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 73 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 74 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 75 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 76 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 77 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 78 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 79 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 80 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 81 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 82 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 83 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 84 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 85 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 86 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 87 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 88 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 89 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 90 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 91 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 92 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 93 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 94 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 95 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 96 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 97 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 98 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 99 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 100 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 101 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 102 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 103 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 104 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 105 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 106 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 107 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 108 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 109 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 110 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 111 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 112 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 113 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 114 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 115 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 116 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 117 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 118 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 119 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 120 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 121 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 122 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 123 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 124 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 125 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 126 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 127 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 128 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 129 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 130 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 131 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 132 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 133 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 134 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 135 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 136 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 137 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 138 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 139 of 140
Case 19-12269-KBO   Doc 70-14   Filed 11/12/19   Page 140 of 140
